Title: To Alexander Hamilton from Thomas FitzSimons, 21 March 1795
From: FitzSimons, Thomas
To: Hamilton, Alexander


Philadelphia, March 21, 1795. “I have been desirous of writing to you for some days past about Mr Churchs Mortgage And only waited till I thot. you sufficiently settled As I am Anxious to put it on a different footing to What it stands on at present—I have allready Liberated the Estate from Prices mortgage which was paid off besides Which the Land has risen So much in Value that a part of it would be abundant Securitie for Mr Churchs Claim. While the Whole remains under his Mortgage no ⟨pro⟩ffitable sale can be made of any part…. I wish you, therefore ⟨to cons⟩ider the propriety of taking a New Mortgage on a part say 6 or 7000 Acres, and rely on the punctual payment of the Interest Annually which I ingage to make….”
